            Case 2:16-cr-00100-GMN-DJA Document 409 Filed 03/16/20 Page 1 of 3




 1   Lance J. Hendron
     Nevada State Bar No. 11151
 2   Guymon & Hendron
     625 S. Eighth Street
 3   Las Vegas, Nevada 89101
     Phone: (702) 758-5858
 4   Email: lance@ghlawnv.com
     Local Counsel for Jan Fuechtener
 5
     Zachary Lee Newland
 6   Texas State Bar No. 24088967
     Brandon Sample PLC
 7   P.O. Box 250
     Rutland, Vermont 05702
 8   Phone: (802) 444-4357
     Email: zach@brandonsample.com
 9   Counsel Pro Hac Vice
     For Jan Fuechtener and F.A.J.R. Magic Trust
10

11                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
12
       UNITED STATES OF AMERICA
13
                                       Plaintiff,
14
       v.                                                 Case No. 2:16-cr-00100-GMN-CWH
15
       JAN ROUVEN FUECHTENER,
16
                                       Defendant.
17
            WITHDRAWAL OF RESPONSE IN OPPOSITION TO FORFEITURE
18
             Defendant, Jan Rouven Fuechtener (“Fuechtener”), by and through his
19
     undersigned counsel, respectfully seeks to withdraw his previously filed Response in
20
     Opposition to Forfeiture (ECF No. 407). In light of the written agreements made by
21
     the United States since Fuechtener’s response was filed, Fuechtener can represent
22
     to the Court that he takes no position on the proposed final order of forfeiture.
23

     Withdrawal Of Response In Opposition To Forfeiture                        Page 1 of 3
           Case 2:16-cr-00100-GMN-DJA Document 409 Filed 03/16/20 Page 2 of 3




 1

 2          Wherefore, the Court should permit Fuechtener to withdraw his prior

 3   response in opposition to the proposed final order of forfeiture.

 4

 5                                                 Respectfully submitted,

 6                                                 /s/ Lance J. Hendron
                                                   Lance J. Hendron
 7                                                 Nevada State Bar No. 11151
                                                   Guymon & Hendron
 8                                                 625 S. Eighth Street
                                                   Las Vegas, Nevada 89101
 9                                                 Phone: (702) 758-5858
                                                   Email: lance@ghlawnv.com
10
                                                   Local Counsel for Jan Fuechtener
11

12                                                 /s/ Zachary L. Newland
                                                   Zachary L. Newland
13                                                 Senior Litigation Counsel
                                                   Brandon Sample PLC
14                                                 P.O. Box 250
                                                   Rutland, Vermont 05702
15                                                 Phone: (802) 444-4357
                                                   Email: zach@brandonsample.com
16                                                 Texas Bar: 24088967
                                                   https://brandonsample.com
17
                                                   Counsel Pro Hac Vice for Jan Fuechtener
18

19

20

21

22

23

     Withdrawal Of Response In Opposition To Forfeiture                          Page 2 of 3
           Case 2:16-cr-00100-GMN-DJA Document 409 Filed 03/16/20 Page 3 of 3




 1                                  CERTIFICATE OF SERVICE

 2          I hereby certify that a true and correct copy of the foregoing was served this

 3   16th day of March 2020, via CM/ECF on all counsel of record.

 4

 5                                                 /s/ Zachary L. Newland
                                                   Zachary L. Newland
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     Withdrawal Of Response In Opposition To Forfeiture                       Page 3 of 3
